Citation Nr: 1138804	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO. 08-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an effective date earlier than January 5, 2007 for the grant of a 70 percent evaluation for PTSD. 

3. Entitlement to a total rating based upon individual unemployability ("TDIU") due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The March 2007 rating decision increased the Veteran's disability evaluation for PTSD from 30 percent to 50 percent effective January 5, 2007, the date he filed his claim. In a June 2009 Supplemental Statement of the Case (SSOC), the RO assigned a 70 percent evaluation for PTSD effective January 5, 2007. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2009, the Veteran withdrew his request for a hearing before a member of the Board of Veterans' Appeals.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010). 


FINDINGS OF FACT

1. The evidence establishes that the Veteran's PTSD symptoms approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

2. The Veteran's claim for an increased evaluation for PTSD was received on January 5, 2007. 

3. Prior to January 5, 2007, there is no formal or informal claim for an increased evaluation for PTSD. 

4. It is not factually ascertainable that the Veteran experienced an increase in his PTSD symptoms within one year of submitting his claim. 

5. With resolution of the benefit of the doubt in the Veteran's favor, his service-connected PTSD precludes him from obtaining and retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 70 percent rating for PTSD are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010). 

2. The criteria for an effective date prior to January 5, 2007 for the grant of a 70 percent evaluation for PTSD have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2010). 

3. The criteria for an award of TDIU are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in a January 2007 letter of what information and evidence was needed to substantiate his claim, including notice regarding how VA assigns disability ratings and effective dates. Dingess, 19 Vet. App. at 473. In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). This type of notice was provided in an October 2008 letter. His claim was then readjudicated in the June 2009 SSOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Because the Veteran's earlier effective date claim arises from his disagreement with the effective date following the grant of an increased evaluation, VA has no duty to notify him of this downstream effective date issue. See VAOPGCPREC 8- 2003, 69 Fed. Reg. 25180 (2004). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records ("STRs"), reports of post-service medical treatment, and reports of VA examinations in January 2007 and January 2009. His Social Security Administration ("SSA") records have been obtained. The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010). 

With respect to the issue of TDIU, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders. Under these criteria, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association ("DSM-IV"). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning ("GAF") scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under the DSM-IV, GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family and is unable to work). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Applying these criteria to the facts of the case, the Board finds that the symptoms of the Veteran's PTSD have approximated a 70 percent rating for the entirety of the appellate period. The Veteran submitted his claim for an increased evaluation for PTSD in January 2007. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

During the year prior to the date he filed his claim, a December 2006 VA mental health treatment record showed that the Veteran had sleep disturbances, nightmares, and flashbacks. He previously used alcohol to help him sleep, but since he stopped drinking, his insomnia had returned. Upon examination, he had good personal hygiene. He appeared anxious, but he had good impulse control and fair insight and judgment. For the year prior to the date of his claim, the record is otherwise negative for evidence regarding his PTSD symptoms. 

The Veteran was afforded a VA PTSD examination in January 2007. He reported closing the bar he owned because he lost his temper at work. He argued and sometimes physically fought with patrons. Prior to closing his bar, he avoided going to work because he was afraid of losing his temper. He described being isolated from people other than his wife and two children. He experienced symptoms daily. His subjective symptoms were intrusive thoughts which were made worse by hearing about the war in Iraq, poor sleep manifested by three to four hours of broken sleep each night, nightmares most nights, flashbacks, feelings of guilt, exaggerated response to loud noises, feeling "on guard" all the time, and irritability with a "terrible temper." He reported shooting his television with a firearm. Upon examination, he had no impairment of thought process or communication. He denied hallucinations. He reported suicidal ideation in the past, but denied current suicidal and homicidal ideation. He had trouble maintaining minimal personal hygiene during periods of three to four days where he would not get out of bed. He was forgetful and had great difficulty concentrating. He reported obsessive thoughts related to his combat experience. He described panic attacks. He denied ritualistic behavior. He appeared depressed and anxious. The examiner noted evidence of impaired impulse control manifested by irritability and outbursts of anger. A GAF score of 50 was assigned. 

Other VA treatment records from January 2007 note that he used to drink heavily, but became sober at his family's request. He was noted to have dysthymic mood, and a GAF score of 50 was assigned. 

In February 2007, he denied suicidal and homicidal ideation. He felt guilty and had the urge to drink alcohol but did not. His motor activity was restless and his mood was depressed with a tearful affect. His GAF score was 50. 

In March 2007, he received therapy through VA. He reported feeling guilty. He reported fewer nightmares: he only had two in the previous six nights. His physician increased his sleep medication from 10 milligrams to 12 milligrams with the instruction to reduce the amount back to 10 milligrams if the dreams stopped. 

During his April 2007 therapy sessions, his motor activity was restless and his mood was anxious with a nervous aspect. He denied suicidal and homicidal ideation. He felt guilty, but stated that he felt better after attending therapy. His GAF score was 50. 

In a May 2007 VA therapy session, the Veteran denied suicidal and homicidal ideation. He stated that he could not complete his homework because he was under stress from a family crisis and could not control his thoughts. He experienced old memories of shame and guilt. His motor activity was restless. His mood was anxious and his overall affective facet was guilty. He self-reported improvement at the end of the session. 

In May 2008, the Veteran underwent a VA psychosocial assessment. During the interview, his eye contact was fleeting. His mood was depressed with features of anxiety. He was married to his second wife and described his marriage as stable and supportive. He reported destroying his television a few years prior to the assessment. He reported nightmares and insomnia; feelings of fear, shame guilt, and anger; and intrusive thoughts. He felt that news about the war in Iraq increased his anxiety. He reported fighting with people who said negative things about the war or the troops. The examiner found that the Veteran had sleep disturbances, depression, feelings of remorse and guilt, irritability, and agitation. He was isolative and withdrawn to avoid conflict with other people. He avoided things that reminded him of his combat experiences in the Republic of Vietnam. He had a sensation of de-realization or de-personalization and stated that he died in Vietnam and did not return home. He became tearful when discussing his stressors. He admitted that he used to drink to ward off nightmares and intrusive thoughts. Since he stopped drinking, he warded off intrusive thoughts by compulsively cleaning. He was diagnosed with chronic, severe PTSD, and a GAF score of 45 was assigned. 

In a June 2007 VA treatment record, he denied suicidal and homicidal ideation. He was anxious, felt guilty, and a GAF score of 50 was assigned. 

In September 2007, he reported wishing that he was dead during the previous month. He was noted to have passive suicidal ideation, but no intent or plan. There was a minimal indication of impulsivity. His symptoms were anxiety, hopelessness, demoralization, and insomnia. He denied panic attacks, obsessive behavior, recent intoxication, and hallucinations. 

During his October 2007 therapy sessions, he was noted to have a depressed mood with nervous affect, and a GAF score of 50. After October 2007, there is no further record of treatment for PTSD. 

In January 2009, he underwent a VA PTSD examination. He denied receiving inpatient treatment for PTSD. He stated that he owned his own bar, but due to his symptoms, he had to close his business. The examiner noted that the Veteran was "highly" socially isolated because he had no friends. He was married with two adult children, but reported being irritable at home and yelling at his wife. He had no hobbies or interests and spent most of his time watching television. He experienced significant depression and avoided crowds due to anxiety. He reported an increase in symptoms since the war in Iraq began. He reported insomnia with fatigue, intrusive memories, nightmares, flashbacks, and psychological distress and physiological reactivity to internal or external cues. He made persistent efforts to avoid thoughts, feelings, and conversations which caused him to think of his stressors. He reported panic attacks in conjunction with his nightmares. He reported experiencing an auditory hallucination at his son's wedding in September 2007. He stated that the only reason he had not killed himself was because he felt responsible for his wife. He reported shooting his television a few years prior to the examination, at which point his children removed his firearms. 

Upon examination, he had a restricted range of affect. The examiner noted that the Veteran's sleep disturbance was a symptom of increased arousal. He found that the Veteran was irritable and had outbursts of anger, problems concentrating, hypervigilance, and an exaggerated startle response. There was no impairment of his thought process. Aside from the incident in September 2007, he had no persistent audiovisual hallucinations. He was inappropriately irritable to certain situations. He had suicidal ideation with no plan or intent. He was able to maintain minimal personal hygiene and was oriented to person, place, and time. The rate and flow of his speech was normal. He had short term memory deficits. He was highly security conscious and monitored the perimeter of his home by checking windows and doors twice at night. He did not have impaired impulse control. The examiner stated "no" regarding whether the Veteran had other symptoms not described in the report. He was found competent to manage his benefits. The examiner concluded that the Veteran had severe symptoms which caused "very serious levels of impairment" in his social and occupational functioning. Further, he did not appear capable of functioning in an occupational setting and his social functioning had deteriorated severely. A GAF score of 40 was assigned. 

The Veteran's PTSD symptoms clearly approximate the criteria for a 70 percent evaluation. However, at no time has he shown symptoms warranting a 100 percent rating. There has not been reported total occupational and social impairment or the symptoms as listed in 38 C.F.R. § 4.130. His thought processes have not been deemed abnormal in any respect. Although he has had passive suicidal ideation, he has not been declared a danger to himself or others. He was noted once in January 2007 to have problems maintaining minimal personal hygiene during periods of depression, but was otherwise found to be capable of performing his activities of daily living. He has short term memory impairment and difficulty concentrating but has never been disoriented to time or place, nor has he had severe memory loss.

His GAF scores have fluctuated from 40 to 60. As noted above, GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication or major impairment in several areas. GAF scores ranging between 41 and 50 are assigned when there are serious symptoms. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms. Although GAF scores are one of the medical findings employed in a rating determination, the score assigned does not determine the disability rating VA assigns. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 70 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The record reflects that the Veteran has not required frequent hospitalizations for his PTSD symptoms. Although the record reflects that his PTSD impacts his occupational functioning, that impact is contemplated by his schedular disability evaluations. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."). Specifically, a 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood due to symptoms such as inability to adapt to stressful circumstances including in a work setting, which has been noted by several health care providers when describing the Veteran's anger outbursts and altercations with people who spoke unfavorably of the war in Iraq. 

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Earlier Effective Date Claim

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a). The effective date with respect to an increase in disability evaluation will generally be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o). 

There is an exception to the general rule governing claims for increased compensation in 38 U.S.C.A. § 5110(b)(2). If the evidence demonstrates that the increase in disability occurred prior to the date of receipt of claim, VA may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating is received within a year of the date that the increase occurred. See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). 

The Veteran contends that he has experienced his current level of symptoms since he was in the military, and that he has received treatment for PTSD in the period from 1967 until the present. In his January 2008 Substantive Appeal, he states that he was treated for a gunshot wound in 1972 and that he told his doctor that he was having nightmares, but nothing was done to help him. He reported seeking treatment at VA in November 2003 and was diagnosed with PTSD. At that time, did not feel ready to attend rehabilitation for alcohol abuse and he did not seek treatment again until 2006. The evidence discussed in his Substantive Appeal is of record. The Veteran stated that he does not understand why the effective date for the 70 percent evaluation is January 5, 2007 when he was treated for PTSD prior to that date. 

The RO initially granted service connection for PTSD in December 1967 rating decision. At that time a 30 percent evaluation was assigned with an effective date of October 1, 1967. The Veteran did not appeal the December 1967 decision and it is final. 38 C.F.R. § 20.1103. 

Subsequently, VA received the Veteran's claim for an increased evaluation for PTSD on January 5, 2007. A March 2007 rating decision assigned a 50 percent evaluation effective January 5, 2007. A June 2009 SSOC assigned a 70 percent evaluation effective on January 5, 2007. The Veteran is correct in his assertion that the effective date for the grant of service connection for PTSD was October 1, 1967. However, the effective date for a claim for an increased evaluation is the date of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o). In this case, the date of the claim is January 5, 2007, the date the RO received the Veteran's claim for an increased evaluation for PTSD. 

A review of the record reveals there are no formal or informal claims for an increased evaluation for PTSD between the December 1967 rating decision and the January 2007 claim for an increased evaluation. However, an effective date could be based on the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date. 38 C.F.R. § 3.400(o)(2). Therefore, the Board must determine whether it was factually ascertainable that the Veteran's service-connected PTSD met the 70 percent criteria during the year prior to January 5, 2007. 

As discussed above, the Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. As discussed above, the only treatment records from January 2006 to January 2007 are from December 2006, wherein the Veteran reported sleep disturbance, insomnia, and flashbacks. He was noted to have good personal hygiene and impulse control. His insight and judgment were fair. His GAF score was 60, which is a higher level of functioning than the scores of 40, 45, and 50 which are reflected in later treatment records. The exception contemplated by 38 C.F.R. § 3.400(o)(2) is not for application in this case because it is not factually ascertainable that the Veteran's PTSD symptoms met the criteria for a 70 percent evaluation prior to January 5, 2007. The information provided in the December 2006 mental health treatment note does not show that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood. 38 C.F.R. § 4.130. The December 2006 record provides evidence against a 70 percent rating because it shows that the Veteran had good personal hygiene and impulse control. The December 2006 record does not approximate findings supportive of a 70 percent rating at that time. 

For these reasons, an effective date prior to January 5, 2007 for the award of a 70 percent rating for PTSD is denied. The preponderance of the evidence is unfavorable on this claim, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

TDIU

TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2010). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Here, the Veteran has claimed entitlement to an increased rating for his service-connected PTSD and has informed a VA examiner that he is unable to work. Therefore, under Roberson, an informal claim for TDIU has been raised. 

To establish service connection for a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's service connected PTSD is currently assigned a 70 percent disability rating. He is also service-connected for paralysis of the ulnar nerve with healed scars rated as 10 percent disabling, a scar on the left index finger assigned a noncompensable rating, and malaria assigned a noncompensable rating. His combined disability rating is 70 percent. Thus, he meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). The Board must therefore determine whether the Veteran is unemployable by reason of his service-connected disabilities. 

At his January 2009 VA examination, the examiner found that the Veteran experienced severe symptoms which were causing "very serious levels of impairment" in his social and occupational functioning.  The examiner concluded that the Veteran's PTSD rendered him incapable of functioning in an occupational setting. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained because the evidence is more than in equipoise; the preponderance of the evidence shows that the Veteran's PTSD prevents him from working. The benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Therefore, under 38 U.S.C.A. § 5107(b), the Veteran will be afforded the benefit of the doubt. A TDIU is granted. 

CONTINUED ON NEXT PAGE






ORDER

A disability evaluation greater than 70 percent for PTSD is denied. 

An effective date earlier than January 5, 2007 for the assignment of a 70 percent evaluation for PTSD is denied. 

A total disability rating based on individual unemployability is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


